Citation Nr: 0941582	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  08-13 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1990 to 
December 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Pittsburgh, Pennsylvania.

The Board notes that the Veteran requested a hearing before a 
travelling Member of the Board.  However, the Veteran failed 
to appear for his hearing.  Therefore, his request is deemed 
withdrawn.  38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1. The Veteran's substance abuse in service was due to his 
willful misconduct, was frequent and progressive, led to the 
point of addiction, and required rehabilitation; substance 
abuse in service involved wrongdoing or known prohibited 
action, and the Veteran's currently diagnosed mood disorder 
is due to his substance abuse.  

2.  Primary substance abuse disorders are not disabilities 
for which service connection can be granted pursuant to 
current regulatory authorities.

3.  A chronic acquired psychiatric disorder was not shown 
during service.  An acute episode of a mood disorder, 
apparently secondary to substance abuse, was not shown on a 
continuing basis in the years post-service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired 
psychiatric disorder have not been met.  38 U.S.C.A. §§ 105, 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
3.1(n), 3.102, 3.159, 3.301(b),(c), 3.303, 3.304 (2009).

2.  Primary substance abuse is not a disability for which 
service connection may be granted. 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.301(d) (2009); Allen v. Principi, 237 
F.3d 1368, 1376 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating theirs claims for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 
3.156(a), 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate his or her claim.  38 
U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-187 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  The Board notes that 38 C.F.R. § 3.159 was 
revised in part, effective May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (Apr. 30, 2008).  The third sentence of 38 
C.F.R. § 3.159(b) (1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications pending 
on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, VCAA notice requirements may 
be satisfied notwithstanding errors in the timing or content 
of the notice if such errors are not prejudicial to the 
claimant.  Id at 121.  Further, a defect in the timing of the 
notice may be cured by sending proper notice prior to a re-
adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 
1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

The United States Court of Appeals for Veterans Claims 
(Court) decision in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), held that VCAA notice requirements are 
applicable to all five elements of a service connection 
claim.  Thus, the Veteran must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  

Here, the above cited notice requirements were satisfied by 
an August 2006 letter that was sent to the Veteran by the RO.  
In this letter, which was issued prior to the rating decision 
appealed herein, the RO explained what the evidence needed to 
show in order to establish service connection for a claimed 
disability.  The letter also informed the Veteran what 
evidence VA already received in support of his claim and 
explained the types of evidence that VA was responsible for 
obtaining on behalf of the Veteran as well as the types of 
evidence that the Veteran needed to ensure that VA received.  
This letter also adequately explained the general manner 
whereby VA assigns disability ratings and effective dates.  
 
In addition to providing certain notices to claimants, VA 
also must make reasonable efforts to assist them in obtaining 
evidence necessary to substantiate their claims, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating such claims.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In connection with the current appeal, VA 
has of record evidence including service treatment records, 
VA treatment records, treatment records relating to the 
Veteran's period of incarceration, and the written statements 
of the Veteran.  A VA examination was provided in connection 
with this claim.  There is no indication that any other 
evidence exists that is relevant to the Veteran's claim.

For the reasons set forth above, the Board finds that VA 
satisfied its obligations pursuant to the VCAA.

II.  Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection for some chronic diseases, including 
psychoses, may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge if all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004). The requirement that a current disability exist 
is satisfied if the claimant had a disability at the time his 
claim for VA disability compensation was filed or during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  

However, compensation will not be paid if the disability 
resulting from disease or injury in service is the result of 
the Veteran's own willful misconduct or the abuse of alcohol 
or drugs.  38 U.S.C.A. §§ 105, 1110.  Direct service 
connection may be granted only when a disability was incurred 
or aggravated in the line of duty, and not as the result of 
willful misconduct or drug or alcohol abuse.  Id.  See also 
38 C.F.R. § 3.301.  

An injury or disease incurred during active military service 
shall not be deemed to have been incurred in the line of duty 
if such injury or disease was a result of the abuse or 
alcohol or drugs by the person on whose service benefits are 
claimed.  For the purposes of this provision, alcohol abuse 
means the use of alcoholic beverages over time, or such 
excessive use at any one time, which is sufficient to cause 
disability or death to the user.  Drug abuse means the use of 
illegal drugs, the intentional use of prescription or 
nonprescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.302(d).  
However, where drugs are used for therapeutic purposes or 
where drugs or alcohol abuse is the product of a service-
connected disability, such use will not be considered of a 
misconduct origin.  38 C.F.R. § 3.301(c)(3).  

For the purposes of applying the above, the term "willful 
misconduct" is defined as "an act involving conscious 
wrongdoing or known prohibited action."  38 C.F.R. § 3.1(n).  

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The Veteran's service treatment records do not show treatment 
for a psychiatric disorder during his active service.  The 
Veteran's psychiatric condition was noted to be normal at his 
separation examination in February 1993.  There was no 
recorded history of any psychiatric complaints.

The evidence shows that subsequent to the Veteran's release 
from a military confinement facility, he was placed on non-
duty, non-pay status pending an appeal of the 
characterization of his discharge after he was court-
martialed and convicted of an absence without leave (AWOL) 
charge involving a 90 day unauthorized absence.  While he was 
on appellate leave, in August 1994, the Veteran was admitted 
to a VA medical center (VAMC).  At that time, the Veteran 
acknowledged abusing multiple substances, experiencing 
extended blackouts, and feeling "fed up" with his life.  He 
reported that he drank 2 pints of whiskey and 12 beers per 
day for the last 10 months and additionally that he used 
cocaine on a daily basis during that time.  He also reported 
that he smoked heroin 3 to 4 times per month and used 
marijuana several times per month.  He reported that he used 
crack cocaine the morning prior to the date of his voluntary 
admission to the hospital.  He reported that his wife refused 
to let him into their home due to his substance abuse and 
that he was resultantly homeless.  He was unable to find a 
job and was unemployed.  He also reported that he was 
experiencing auditory hallucinations consisting of hearing 
someone call his name and visual hallucinations consisting of 
visualizing places.  He reported feeling like he did not want 
to live.

The Veteran also reported that while he had never received 
psychiatric treatment in the past, he did receive treatment 
for substance abuse prior to entering military service.  His 
service entrance examination does not show that the Veteran 
disclosed this treatment at that time.  Additionally, the 
Veteran reported that prior to entering the service he was 
fired from a job because he failed a drug test.  The initial 
psychological assessment was polysubstance abuse.    

A discharge note dated in September 1994 diagnosed the 
Veteran with alcohol dependence, cocaine dependence, mixed 
substance abuse including heroin and marijuana, and rule out 
an organic affective disorder.  Since he was still on active 
duty, he was transferred to the Bethesda Naval Medical Center 
(BNMC) for continued care.   

The Veteran remained at BNMC for approximately 1 week.  He 
reported that during his service he went AWOL because he was 
frustrated with military authorities.  He related that during 
his unauthorized absence he spent his time sleeping in the 
streets and using alcohol and cocaine when he could get them.  
He reported symptoms of depression and appeared to be 
experiencing hallucinations.  He admitted to use of alcohol 
and marijuana since before entering military service.  He 
reported that he began using cocaine, crack, and heroin 
during the time of his unauthorized absence.  The Veteran was 
discharged back to the Pittsburgh VAMC as this was deemed the 
best available source of rehabilitation for the Veteran's 
substance abuse.  His discharge diagnoses were major 
depressive disorder, single episode, with psychotic features, 
alcohol dependence, and polysubstance abuse.  There was no 
evidence of a thought disorder at that time.  

The Veteran was reassessed by a psychologist after he was 
transferred back to the VAMC in 1994.  At that time he was 
diagnosed with alcohol dependence, cocaine dependence, heroin 
abuse, marijuana abuse, and major depression with psychotic 
features by history.  At the assessment he appeared mildly 
depressed and denied suicidal thoughts.  He reported that he 
no longer experienced hallucinations since being given 
antipsychotic medication at BNMC.  The Veteran was 
transferred to the substance abuse treatment program (SATP) 
when a bed became available; however, he left without 
completing the program.  SATP records do not reflect any 
diagnoses unrelated to substance abuse.  

The Veteran was next seen at VA in September 2003.  At that 
time, he complained of auditory hallucinations.  He admitted 
smoking marijuana and drinking alcohol since his teenage 
years.  He reported that during the last 2 years he used 
intravenous heroin, cocaine, and marijuana.  He reported a 
history of a concussion prior to his service.  At that time, 
the Veteran's auditory hallucinations were thought to be 
related to either schizophrenia or to a drug induced mood 
disorder.  He was then on probation or pretrial release and 
was wearing an ankle bracelet monitoring device.  He was 
homeless.  He admitted to a depressed mood and hearing voices 
but did not report what the voices said.  He was diagnosed 
with rule out organic mood disorder with psychotic features 
and a history of polysubstance dependence.   His discharge 
diagnosis was an organic affective disorder.  

In September 2004, the Veteran was incarcerated in the 
Allegheny County Jail for bank fraud and soon thereafter was 
admitted for mental health treatment.  He reported he last 
used heroin the day before his incarceration.  The Veteran 
was then diagnosed with major depression with psychotic 
features, polysubstance abuse/dependence, and an unspecified 
mood disorder.  A subsequent treatment note indicated that 
the Veteran was diagnosed with atypical depression in partial 
remission and cocaine abuse.  

The Veteran again sought treatment at VA in 2005.  At that 
time he was currently in jail.  He reported that he was 
diagnosed with bipolar disorder in 1990 while he was in the 
Navy.  However, this is not reflected in the Veteran's 
service treatment records.  He reported he was then using 
intravenous heroin, cocaine, and crack cocaine.  The records 
do not reflect that the Veteran was admitted to the VAMC at 
that time.

The Veteran was admitted to a VAMC in May 2007 complaining of 
depression and suicidal thoughts.  He admitted to smoking 
crack and taking heroin on a daily basis for a couple of 
weeks.  He claimed to be hearing voices but refused to 
elaborate on this.  He was discharged approximately one week 
later and received follow up outpatient care.  The Veteran 
reported daily heroin use since his release from prison.  He 
denied alcohol abuse but the psychiatry resident indicated 
that the Veteran's online treatment records showed that he 
had a history of alcohol abuse.  The Veteran reported that 
his symptoms began while he was in the military and not using 
substances.  He was diagnosed with psychotic disorder not 
otherwise specified (NOS), depressive disorder NOS, and 
polysubstance dependence.  The resident noted that the 
Veteran was vague about his symptoms which made his diagnosis 
difficult to establish.  More recent VA treatment records 
show continued treatment for, and diagnoses of, polysubstance 
abuse and depression.  

The Veteran was examined by VA with respect to this claim in 
October 2008.  The examiner reviewed the Veteran's treatment 
records from 1994, noting that "what is most prominent in 
all of this series of admissions while [the Veteran] was in 
the hospital was his extensive alcohol and drug abuse history 
that predated his military service."  The examiner noted 
that the Veteran "was not consistently even diagnosed with 
depression" and that the Veteran's depressive symptoms "may 
have been secondary to the multiple drug use and 
withdrawal."  The examiner noted that there was no 
indication that the Veteran was again treated for any sort of 
mental disorder until 2003, approximately 9 years later.  The 
examiner also summarized the Veteran's subsequent treatment 
history.

When asked by the examiner to describe his symptoms, the 
Veteran reported that he was "not connected", cried a lot, 
experienced auditory hallucinations, and was unable to 
maintain personal relationships.  At first he related that 
the voices he heard were difficult to understand, but later 
he related that they told him what to do.  The examiner noted 
that throughout the record the Veteran's endorsement of 
psychotic symptoms was typically vague and inconsistent.  The 
Veteran acknowledged continued use of alcohol, heroin, and 
cocaine.  He reported that he worked odd jobs in order to pay 
for drugs.  

The Veteran was unable to clearly describe the onset of 
either his drug use or his psychiatric symptoms.  He did not 
remember the circumstances of his unauthorized absence.  He 
seemed not to remember any details about his 1994 hospital 
admission, including his transfer to and from BNMC.  He 
denied using alcohol or drugs prior to his first hospital 
admission.  

The examiner described the Veteran's thoughts as logical and 
coherent.  He noted that the Veteran claimed to hear voices 
nearly all the time but could not describe them.  The Veteran 
reported feeling paranoid at times and had difficulty 
sleeping.  He reported feeling unhappy and angry over the 
past 2 weeks.  He was administered psychological testing that 
appeared to reflect overreporting of symptoms.  

The examiner diagnosed opiate dependence, cocaine dependence, 
intermittent alcohol abuse, and a mood disorder secondary to 
history of head trauma and extensive substance abuse.

The examiner opined that the predominant symptoms exhibited 
by the Veteran were related to his substance abuse.  The 
examiner noted that when the Veteran presented for hospital 
treatment, it was within the context of alcohol and drug 
abuse.  There was no indication that the Veteran was ever 
able to maintain any long term abstinence from alcohol or 
drugs which would be necessary to separate out the effects of 
these substances from any underlying psychiatric symptoms.  
The examiner noted that it was quite likely that the 
Veteran's alcohol use affected his affective lability and 
sleep difficulties.  The examiner opined that the Veteran's 
use of heroin and cocaine likely played the most significant 
rule in his mood instability and difficulty sleeping.  The 
examiner opined that the Veteran's psychiatric symptoms were 
likely secondary to his longstanding history of substance 
abuse and were not related to his service in the military.  
He further noted that the majority of reports concerning the 
Veteran's in service hospital stay cited his extensive 
substance abuse as the primary factors in any type of 
psychiatric symptoms he exhibited at that time.

In his written statements, the Veteran alleged that the 1994 
hospital admission shows that he had a mental disorder during 
his service and that he is therefore entitled to service 
connection.  

The evidence does not show that any current psychiatric 
disorder that the Veteran may have is related to his military 
service.  At the outset, the Board notes that approximately 9 
years passed between the time the Veteran was treated for 
substance abuse and depression while he was on appellate 
leave in 1994 and the time he was next treated for any type 
of psychiatric or substance abuse disorder, which was in 
2003. 

A prolonged period without medical complaint may be 
considered along with other factors when weighing the 
Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  Here, the lengthy lapse in time between 
the incident in 1994 and the Veteran's current symptoms 
weighs against a finding that any psychiatric disorder that 
the Veteran currently has is related to the single episode of 
depression that he experienced in 1994.  Notably, the Veteran 
did not even provide any reliable lay evidence of any 
continuity of his symptoms.  Rather, the evidence shows that 
the Veteran is unable to remember much of his time in the 
service or any details about his first hospital admission.  
While he now claims that his psychiatric symptoms predated 
his drug and alcohol abuse, his prior statements to medical 
providers clearly show that this was not the case.  Rather, 
the Veteran previously admitted to experiencing substance 
abuse problems since the late 1980s and to using cocaine and 
heroin since going AWOL.  His separation examination, which 
was conducted while he was still in the brig prior to going 
on appellate leave, noted that the Veteran did not have any 
psychiatric abnormalities at that time.  This examination 
took place later than the time the Veteran began abusing 
substances, which occurred prior to his service, and after he 
began using heroin and cocaine during his period of 
unauthorized absence.  Moreover, the Veteran first report of 
psychiatric symptoms and first instance of psychiatric 
treatment coincided with a period of extensive substance 
abuse accompanied by blackouts.  This shows that the Veteran 
is an unreliable historian.  Moreover the 1994 finding of a 
major depressive disorder, single episode with psychotic 
features.  This suggests that the psychiatric symptoms at 
that time were acute.  There is no continuing evidence of 
pertinent pathology.

Additionally, the VA examiner reviewed the Veteran's prior 
treatment records, examined the Veteran, and opined that the 
Veteran's current psychiatric disorder is secondary to his 
extensive history of substance abuse and a concussion that 
occurred prior to his service.  To the extent that the 
Veteran has a psychiatric disorder that is secondary to drug 
and alcohol abuse, it is considered due to willful misconduct 
and is not subject to service connection.  See 38 C.F.R. § 
3.302(d).  Thus, even if continuity since the 1994 incident 
that occurred during the Veteran's service was shown, service 
connection for the Veteran's psychiatric disability could not 
be granted.  Specifically, the Veteran was admitted to the 
hospital while he was on appellate leave in 1994 after using 
extensive quantities of drugs and alcohol and the primary 
reason for his hospital admission was his drug and alcohol 
abuse.  Treatment records clearly show that the Veteran began 
abusing substances prior to the onset of any psychiatric 
symptomology.  The Veteran's abuse of drugs and alcohol 
during his service clearly constituted willful misconduct, 
and any disease or injury resulting therefrom, including his 
current psychiatric disorder, may not be service connected.

To the extent the Veteran's claim encompasses his currently 
diagnosed substance abuse disorders, the Board notes that 
primary drug and alcohol abuse are not  disabilities for 
which service connection may be granted. 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.301(d); Allen v. Principi, 237 F.3d 1368, 1376 
(2001).

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


